IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

KIMBERLY D. TROTTER, )
)

Plaintiff, )

)

V. ) Civ. No. 18-233-CFC-SRF

)

ANDREW SAUL', )
Commissioner of Social Security )
Administration, )
)

Defendant. )

ORDER

At Wilmington this /S” May of July, 2019, having considered the Report
and Recommendation issued by United States Magistrate Judge Sherry R. Fallon
on May 29, 2019, and upon the expiration of the time allowed for objections
pursuant to Rule 72 of the Federal Rules of Civil Procedure with no objections
having been filed;

IT IS ORDERED that:

1. Magistrate Judge Fallon’s Report and Recommendation (D.I. 28) is

adopted.

 

' Andrew Saul was sworn in as Commissioner of Social Security on June 17, 2019
to succeed Acting Commissioner Nancy A. Berryhill. Berryhill succeeded
Carolyn A. Colvin, who served as Acting Commissioner of Social Security from
January 19, 2013 until January 20, 2017. Colvin was the original party in this
case. Pursuant to Federal Rule of Civil Procedure 25(d) and 42 U.S.C. §405(g),
Andrew Saul was automatically substituted as the Defendant in this action.
2. Plaintiffs motion for reconsideration (D.I. 27) is denied.

C4

United States District Judge
